On Rehearing.
Appellant suggests that our determination that the trial court did not abuse his discretion in refusing to confirm the sale is not a proper reason for affirming the judgment because of insufficient findings of the court, citing Rule 299, Texas Rules of Civil Procedure, and requests that the case be reversed and remanded for a trial of this issue.
If we are correct in holding that a sale by the receiver must be confirmed by the court, then appellant, having failed to plead or prove such confirmation, did not plead or prove a cause of action against the receiver for specific performance, and the judgment of the trial court was the only one which could have been rendered, if the cause of action be viewed strictly as one for specific performance against the receiver.
Believing that the only tenable theory of recovery was to show that the trial court abused his discretion in refusing to confirm the sale, we liberally construed the issues to include this theory. If we erred in this regard, it was in appellant’s favor.
The motion is overruled.
Overruled.